Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Hui Wauters on 3/16/2022.
The application has been amended as follows: 

Claim 1.   An analyte detection method, comprising: 
a particle contact step of bringing an analyte in a sample of interest into contact with particles each capable of bonding to the analyte, whereby a portion of the particles bind to the analyte to form analyte-bonded particles and another portion of the particles do not bind to the analyte;
a complex formation step of bringing the sample that had been subjected to the particle contact step into contact with a substrate onto which a trapping substance capable of bonding to the analyte is immobilized, whereby forming a complex of the analyte-bonded particles and the trapping substance on the substrate; 
a detection step of, subsequent to the complex formation step, detecting the analyte on the basis of an index associated with a behavior of the particle, 

wherein the complex forming step is performed with external force drawing the particles to the substrate, and the detection step is performed without external force, 
wherein the index is the change in time of the coordinate of each particle on the basis of the Brownian motion, and 
wherein the detection step comprises measuring on the basis of the index: a particle non-specifically bound on the substrate; an analyte-bound particle on the substrate; and a particle in a free state without binding to the trapping substance.
Claim 12. Canceled.
Claim 13. The detection method according to claim 1, wherein the linker is at least one substance selected from the group consisting of a nucleic acid, a polymeric substance and a lipid.
	Claim 14. The detection method according to claim 1, wherein the length of the linker is 1 nm or longer.
	Claim 19. An analyte detection method, comprising steps of:
forming on a substrate a complex comprising an analyte in a sample of interest, particle capable of bonding to the analyte and a trapping substance capable of bonding to the analyte, 
measuring: a particle non-specifically bound on the substrate; an analyte-bound particle on the substrate; and a particle in a free state without binding to the trapping substance, on the basis of at least one index selected from the group consisting of a mean square displacement, a diffusion coefficient (D) and an average velocity (V) of the Brownian motion of the particle, and
detecting the analyte in the analyte-bound particle on the substrate, 
wherein the trapping substance contains a linker, and 

	Claim 20. An analyte detection method, comprising steps of:
forming on a substrate a complex comprising an analyte in a sample of interest, particle capable of bonding to the analyte and a trapping substance capable of bonding to the analyte, 
taking a still image of the behavior of the particle or a moving image of the behavior of the particle,
calculating using the still image or the moving image at least one index selected from the group consisting of a mean square displacement, a diffusion coefficient (D) and an average velocity (V) of the Brownian motion of the particle, 
measuring: a particle non-specifically bound on the substrate; an analyte-bound particle on the substrate; and a particle in a free state without binding to the trapping substance, on the basis of the index, and
detecting the analyte by determining the analyte-bound particle on the substrate, 
wherein the trapping substance contains a linker, and 
wherein the complex forming step is performed with external force drawing the particles to the substrate, and the detection step is performed without external force.	
Claim 21. The detection method according to claim 1, wherein a value of the index for the particle in the free state without binding to the trapping substance is larger than a value of the index for the particle non-specifically bound on the substrate, and is larger than a value of the index for the analyte-bound particle on the substrate, and the value of the index for the analyte-bound particle 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635